Exhibit 10.30 AWARD AGREEMENT UNDER THE SURGIVISION, INC. 2010 NON-QUALIFIED STOCK OPTION PLAN Name of Optionee: No. of Option Shares: Option Exercise Price Per Share: $ [FMV on Grant Date] Grant Date: Expiration date: Pursuant to the SurgiVision, Inc. 2010 Non-Qualified Stock Option Plan as amended through the date hereof (the “ Plan ”), SurgiVision, Inc. (the “ Company ”) hereby grants under this agreement (this “ Agreement ”) to the Optionee named above, who is an employee, consultant or other service provider of the Company or any of its Affiliates, an option (the “ Stock Option ”) to purchase on or prior to the Expiration Date specified above all or part of the number of Shares specified above at the Option Exercise Price Per Share specified above subject to the terms and conditions set forth herein and in the Plan. The Stock Option is a non-qualified stock option; it is not intended to be an “incentive stock option” under Section422 of the Code. Capitalized terms in this Agreement shall have the meanings specified in the Plan, unless a different meaning is specified herein. 1.
